Case 9:19-cv-81160-RS Document 344 Entered on FLSD Docket 04/20/2020 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO: 9:19-cv-81160-RS

      APPLE INC.,

            Plaintiff,
      v.

      CORELLIUM, LLC,
          Defendant.

                                                    /

            DEFENDANT CORELLIUM, LLC’S MOTION TO COMPEL PLAINTIFF
           APPLE INC. TO PRODUCE PURPORTEDLY PRIVILEGED DOCUMENTS
                    AND INCORPORATED MEMORANDUM OF LAW

           Defendant Corellium, LLC (“Defendant” or “Corellium”), pursuant to Federal Rule of
  Civil Procedure 34 and Local Rules 7.1 and 26.1(g), respectfully moves this Court for an order
  compelling Plaintiff Apple Inc. (“Plaintiff” or “Apple”) to produce certain documents over which
  Plaintiff claims privilege over redacted portions and to produce a subset of documents over which
  Plaintiff baselessly asserted work product protection for in camera review.
                                              I. BACKGROUND

           On February 28, 2020, Plaintiff provided its Initial Privilege Log, which was facially
  deficient because, inter alia, it failed to provide a description of the people involved, as required
  by Local Rule 26.1, and failed to provide titles of the documents, as required by case law
  interpreting federal and local rules. Ex. 1. 1 After several meet and confers, see Ex. 2 and Hecht
  Decl. ¶ 4, Plaintiff agreed to provide a revised privilege log and provide a list of titles of the people
  listed in the log.
           On March 25, 2020, Plaintiff provided Defendant with a list of titles of individuals
  appearing in the privilege log. Ex. 2 at 3; Ex. 3. On March 30, 2020, Plaintiff provided the First
  Amended Privilege Log. Ex. 2 at 1; Ex. 4. It, too, was deficient because, inter alia,
                                                                                                              ,

  1
   References to “Exhibits” or “Ex.” are to the exhibits attached to the Declaration of Hecht in Support of
  Defendant’s Motion to Compel Production of Purportedly Privileged Documents, filed concurrently with this
  motion and memorandum.


                                                         1
Case 9:19-cv-81160-RS Document 344 Entered on FLSD Docket 04/20/2020 Page 2 of 7




                                                                                            . E.g., id.
  at 8-9
  On April 7, 2020, Defendant sent Plaintiff a letter informing Plaintiff of the numerous deficiencies
  with the First Amended Privilege Log. Ex. 5; Ex. 6. During meet and confers on April 10, 2020
  and April 15, 2020, counsel for Plaintiff assured Defendant that it would be providing yet another
  revised privilege log. Hecht Decl. ¶¶ 8-11.
           On April 17, 2020, at 8:46 pm, Plaintiff provided its Second Amended Privilege Log. Ex.
  9; Ex. 10. Pertinent to this motion, the Second Amended Privilege Log claims attorney-client
  privilege over redactions in several documents (the “Challenged Documents”) on which no
  attorney appeared as an author, sender, or receiver, and for which the privilege descriptions and
  surrounding circumstances still do not establish that the document is privileged as set forth below:
   Bates Number       Basis for Privilege                    Basis for Challenge
   Apl-Corellium_     Attorney-client     • Identity of speakers and general subject matter are not
   00017975           privilege             privileged;
                                          • In-house counsel providing business rather than legal
                                            advice;
                                          • Shifting reasons for withholding and improper work
                                            product claim are evidence of potential bad faith.
   Apl-Corellium_     Attorney-client     • Identity of speakers and general subject matter are not
   00017990           privilege             privileged;
                                          • In-house counsel providing business rather than legal
                                            advice;
                                          • Shifting reasons for withholding and improper work
                                            product claim are evidence of potential bad faith.
   Apl-Corellium_     Attorney-client     • Identity of speakers and general subject matter are not
   00018003           privilege             privileged;
                                          • In-house counsel providing business rather than legal
                                            advice;
                                          • Shifting reasons for withholding and improper work
                                            product claim are evidence of potential bad faith.
   Apl-Corellium_     Attorney-client     • Identity of speakers and general subject matter are not
   00018008           privilege             privileged;
                                          • In-house counsel providing business rather than legal
                                            advice;
                                          • Shifting reasons for withholding and improper work
                                            product claim are evidence of potential bad faith.
   Apl-Corellium_     Attorney-client     • Identity of speakers and general subject matter are not
   00018030           privilege             privileged;



                                                   2
Case 9:19-cv-81160-RS Document 344 Entered on FLSD Docket 04/20/2020 Page 3 of 7



                                            • In-house counsel providing business rather than legal
                                              advice;
                                            • Shifting reasons for withholding and improper work
                                              product claim are evidence of potential bad faith.
   Apl-Corellium_     Attorney-client       • Identity of speakers and general subject matter are not
   00045488           privilege               privileged;
                                            • In-house counsel providing business rather than legal
                                              advice;
                                            • Shifting reasons for withholding and improper work
                                              product claim are evidence of potential bad faith.

                                           II. ARGUMENT

         The attorney client privilege applies: “(1) where legal advice of any kind is sought; (2)
  from a professional legal advisor in his capacity as such; (3) the communications relating to that
  purpose; (4) made in confidence; (5) by the client; (6) are at his instance permanently protected;
  (7) from disclosure by himself or by the legal advisor; (8) except the protection may be waived.”
  Keim v. Watches of Switzerland Group USA, Inc., 2019 WL 6003529, at *2 (S.D. Fla. Nov. 14,
  2019). The “lack of attorneys on either side of an otherwise confidential corporate communication
  is not fatal to a claim of privilege,” but “can still be a factor tending to weight against [the party
  claiming the privilege] in showing the privileged nature of that communication.” Burrow v. Forjas
  Taurus S.A., 334 F. Supp. 3d 1222, 1236 (S.D. Fla. 2018). Because “modern corporate counsel
  have become involved in all facets of the enterprises for which they work,” “[c]ommunications
  between corporate client and corporate counsel . . . involve a much different dynamic and require
  the proponent to satisfy a ‘purpose and intent’ threshold test.” Id. “The burden of proof is on the
  party asserting the privilege to show that the documents in question are privileged.” Watches of
  Switzerland, 2019 WL 6003529, at *2.
         Where a challenging party makes an “evidentiary showing creating a legitimate issue as to
  application of the privilege or protection asserted,” the party asserting the privilege “must present
  a factual basis adequate to support a good faith belief by a reasonable person that in camera review
  of the materials may reveal evidence to establish the attorney client privilege.” LeBlanc v. Coastal
  Mech. Servs., LLC, 2005 WL 8156077, at *5 n.4 (S.D. Fla. May 25, 2005). The court should
  determine whether in camera review is appropriate “in light of the facts and circumstances of the
  particular case, including, among other things, the volume of materials the district court has been
  asked to review, the relative importance to the case of the alleged privileged information, and the


                                                    3
Case 9:19-cv-81160-RS Document 344 Entered on FLSD Docket 04/20/2020 Page 4 of 7



  likelihood that the evidence produce through in camera review will establish that the attorney
  client privilege does apply.” Id.
  A.     PLAINTIFF HAS NOT ESTABLISHED THAT ANY OF THE CHALLENGED
         DOCUMENTS ARE SUBJECT TO ATTORNEY CLIENT PRIVILEGE

         Most of the Challenged Documents are withheld on the basis of advice regarding a
  “                        ,” 2 strongly suggesting that
                . “Ordinarily, the attorney-client privilege applies only to the content of
  communications made for the purpose of securing legal advice.” In re Grand Jury Proceedings,
  689 F.2d 1351, 1352 (11th Cir. 1982).
         Plaintiffs also
                 . See Hecht Decl. ¶ 14. A party that provides “shifting bases for asserting privilege
  concerning communications . . . at least some of which [the party] knew or should have known
  were untrue,” is “clearly a basis to find that [the party] acted in bad faith.” U.S. Home Corp. v.
  Settlers Crossing, LLC, 2014 WL 1275995, at *3 (D. Md. Mar. 26, 2014). This conduct deprives
  the opposing party about “the content of the withheld documents” and makes a determination of
  whether the privilege assertion is proper “impossible to discern.” Id.
         Additionally, Apl-Corellium_00017975 and Apl-Corellium_00017990
                                                                                                           .
  Even where attorneys are involved, “[t]he fact that a client is meeting with an attorney for the
  purposes of obtaining legal advice, and the general subject matter of such meeting, is not
  necessarily privileged.” Meade v. Gen. Motors, LLC, 250 F. Supp. 3d 1387, 1391 (N.D. Ga. 2017)
  (citing In re Grand Jury Proceedings, 689 F.2d 1351, 1352-53 (11th Cir. 1982) and other cases).
         Apl-Corellium_00045488 3 was not produced in any form until after Defendant alerted
  Plaintiff to the paucity of documents responsive to its Sixth Request for Production. Hecht Decl.
  ¶ 9.




  2
    Apl-Corellium_00017990; Apl-Corellium_00018008; Apl-Corellium_00018030; Apl-Corellium_00018003; Apl-
  Corellium_00045488; Apl-Corellium_00045494; Apl-Corellium_00045491.
  3
    And Apl-Corellium_00045494 and Apl-Corellium_00045491.


                                                      4
Case 9:19-cv-81160-RS Document 344 Entered on FLSD Docket 04/20/2020 Page 5 of 7



  B.     PLAINTIFF’S BASELESS CLAIM OF WORK PRODUCT PROTECTION FOR
         OVER 1000 DOCUMENTS PREJUDICED DEFENDANT’S REVIEW OF THE
         PRIVILEGE LOG

         An additional reason to grant this motion is Plaintiff’s baseless assertion of work product
  protection over every withheld document in the first two iterations of the privilege log. Ex. 1; Ex.
  4. Now, of the approximately 1160 documents in the Second Amended Privilege Log, only about
  140 (or ~12%) are withheld on the basis of work product protection. Ex. 10. This belated correction
  left Defendant scrambling to determine how to assess over 1000 documents in less than three days,
  improperly shifting the burden of determining privilege from the party asserting it to the party
  seeking to challenge it.
         Whether these claims, which were not rectified until after Defendant pointed them out and
  only three days before the close of fact discovery, Ex. 6 at 1, were the result of a mechanical copy
  and paste method of asserting privilege or evidence of bad faith is unknown. See, e.g., In re Capital
  One Bank Credit Card Interest Rate Litig., 286 F.R.D. 676, 680 (N.D. Ga. 2012) (finding bad faith
  where “sophisticated attorneys who are very familiar with the attorney-client and work product
  privileges” asserted “the incorrect privilege as to a fairly large number of documents”). Plaintiff’s
  “sophisticated attorneys” knew, or should have known, that there was no basis for that claim before
  being prompted by Defendant. Accordingly, Defendant respectfully requests that this Court
  conduct an in camera review of 5% (or 50) of the documents that were previously claimed to be
  covered by the work product doctrine and are currently claimed to be covered by attorney-client
  privilege. These documents would be selected by Defendant to comprise a cross-section of the
  kinds of deficient descriptions that are being challenged. If documents continue to be withheld that
  should not be, Plaintiff should be compelled to produce all other documents with similar
  deficiencies in the privilege log.
                                         III. CONCLUSION

         For the above reasons, Defendant respectfully requests that this Court grant the relief
  requested herein, and such further relief as the Court deems appropriate.
                          IV. LOCAL RULE 7.1(A)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for
  Defendant conferred via telephone call with counsel for Plaintiff regarding the relief sought herein.
  Plaintiff opposes the relief sought, thereby necessitating this Motion.


                                                   5
Case 9:19-cv-81160-RS Document 344 Entered on FLSD Docket 04/20/2020 Page 6 of 7




  Dated: April 20, 2020              COLE, SCOTT & KISSANE, P.A.
                                     Counsel for Defendant CORELLIUM, LLC
                                     Esperante Building
                                     222 Lakeview Avenue, Suite 120
                                     West Palm Beach, Florida 33401
                                     Telephone (561) 612-3459
                                     Facsimile (561) 683-8977
                                     Primary e-mail: justin.levine@csklegal.com
                                     Secondary e-mail: lizza.constantine@csklegal.com

                                     By: s/ Justin B. Levine
                                     JONATHAN VINE
                                     Florida Bar. No.: 10966
                                     JUSTIN B. LEVINE
                                     Florida Bar No.: 106463
                                     LIZZA C. CONSTANTINE
                                     Florida Bar No.: 1002945
                                     MICHAEL A. BOEHRINGER
                                     Florida Bar No.: 1018486

                                     and

                                     HECHT PARTNERS LLP
                                     20 West 23rd St. Fifth Floor
                                     New York, NY 10010
                                     Tel: (212) 851-6821
                                     David L. Hecht pro hac vice
                                     Email: dhecht@hechtpartners.com
                                     Minyao Wang pro hac vice
                                     Email: mwang@hechtpartners.com




                                       6
Case 9:19-cv-81160-RS Document 344 Entered on FLSD Docket 04/20/2020 Page 7 of 7



                                        CERTIFICATE OF SERVICE
                 I HEREBY CERTIFY that on April 20, 2020, a true and correct copy of the
  foregoing has been transmitted by electronic filing with the Clerk of the court via CM/ECF, which
  will send notice of electronic filing to all counsel of record.




                                                     7
